Case 8:19-cv-02983-MSS-TGW Document 73-1 Filed 07/06/21 Page 1 of 3 PagelD 662

 

 

;
mT OO
. @

RELEASE

WHEREAS, this Release represents the final settlement of disputed claims
made by MARION BLAIN, RONALD W. LECH, II (individually and as the persona!
representative of the Estate of Ronald W. Lech, Ill), MELISSA HATFIELD, and THE
ESTATE OF RONALD W. LECH, Ill (the “CLAIMANTS’), conceming the duties and
liabilities of STATE FARM LIFE INSURANCE COMPANY (“STATE FARM’):

AND, WHEREAS, the CLAIMANTS and STATE FARM desire to resolve
controversy, avoid further litigation and buy their peace;

NOW, THEREFORE, the CLAIMANTS and STATE FARM agree:

FOR AND IN CONSIDERATION of payment by STATE FARM of $54,174.39 to
the Siciliano Mychalowych Van Dusen and Feul PLC Client Trust Account, plus other
good and valuable consideration, receipt of which hereby is acknowledged, the
CLAIMANTS release and discharge STATE FARM from ail claims of every kind which
were made, or which could have been made, in the matters of State Farm Life
insurance Company v. Marion Blain, Ronald W. Lech, Il, Melissa Hatfield and Estate of
Ronald W. Lech, ill, CASE NO: 8:07-cv-01849-T-17TGW, in the United States District
Court, Middle District of Florida; Marion Blain v. Ronald W. Lech, il and State Farm Life
insurance Company, CASE NO: 53 2007 CA 003873 0000-00, in the Tenth Judicia!
Circuit, Florida State Court; and Ronald W. Lech, I, Melissa Hatfield, Estate of Ronald
W. Lech, fll v. Marion Blain, State Farm Insurance, CASE NO.: 2007-085844-CK,
Circuit Court for the County of Oakland, State of Michigan. Furthermore, the
CLAIMANTS release every imaginable claim, in the past, present or future, including

claims for breach of contract, statutory violations, “bad faith,” and attorney fees and

EXHIBIT

_A__

 

 

 
 

Case 8:19-cv-02983-MSS-TGW Document 73-1 Filed 07/06/21 Page 2 of 3 PagelD 663

: . ©

costs against STATE FARM, its agents, employees and attorneys, related in any way to

policy number LFE-2033-9948. (we

DATED at 6 Te) , Florida, this 2 aay of are ~ , 2008.

YO. See

 

 

 

 

MARION BLAIN
STATE OF FLORIDA }) Gg)
) ss:
COUNTY OF )
The foregoing instrument was acknowledged before me this Zh day of
Map ee , 2008, by MARION BLAIN, whois personally known to me
or who has produced (type of identification) as identification
and wedi not take an oath. Wiza
Notary Public

My Commission Expires:

FRANKLI
a MY COMMISSION # DD 4a0t84

oi XPIRES: October 12, 2009
Berd ea ae urntin

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-1 Filed 07/06/21 Page 3 of 3 PagelD 664

 

 

: ° . C) ©)

Lib lh) LAE

RONALD W. LECH, II
individually and as the personal representative of
the Estate of Ronald W. Lech, Hil

STATE OF MICHIGAN
COUNTY OF OAKLALD
The foregoing instrument was acknowledged before me this JY day of

)
) ss:
)

Durch , 2008, by RONALD W. LECH, II, who is personally known
to me or who has produced (type of identification) as
identification and who did/did not take an oath.

Notary Public
My Commission Expires:

TOMA, LATTIMER

NOTARY PUBLIC, STATE OF ii}
COUNTY OF WAYNE
hi COMMISSION EXPIRES Sop 23, 2912
ASTNG IN COMITY Oe CLAUD

 

 
